Citation Nr: 1219377	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as residuals of a right knee injury. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to a personal assault trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  He also had service with the U.S. Army Reserve until his discharge from the Reserve in May 1992; presumably this included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, this matter was remanded for additional development in a February 2011 Board decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.  


REMAND

Unfortunately, a remand is required for the Veteran's claim for service connection for a right knee disability, reopened in the February 2011 Board decision and remand, and his claim for service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Initially, the Board notes that on remand the RO/AMC attempted to obtain what the Veteran claimed were outstanding VA treatment records from VA Medical Centers (VAMCs) in the Chicago area as well as medical records from the Social Security Administration (SSA) pertinent to his claim for disability benefits.  On remand, it was noted that the Jesse Brown VAMC in Chicago had none of the Veteran's medical records dated between 1985 and 1993.  In addition, in April 2011 the SSA notified VA that the Veteran was not entitled to disability benefits (for disorders not currently on appeal) and that it presently had no medical records on file, although a copy of the Veteran's application for SSA benefits and a SSA denial determination form were found in another folder of the VA claims file with other unbounded pages of documents.  

The Board observes, however, that the last Supplemental Statement of the Case dated in February 2012 indicated that the RO/AMC had reviewed all VA treatment records related to the Veteran's care dated from July 2004 "to the present."  However, a review of the claims file reveals that there are no VA treatment records associated with the claims file dated after February 2007.  The Board cannot determine at this point if there any missing VA treatment records that should be associated with the claim file or if the Veteran stopped VA treatment in February 2007.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the RO/AMC shall attempt to associate with the claims file all private and VA medical records relevant to the treatment and evaluation of the Veteran's claimed right knee and psychiatric disabilities which are not already found in the claims file.  

Concerning the Veteran's claim for entitlement to service connection for a right knee disability, claimed as residuals of a right knee injury, the Board notes that a VA examination of the right knee in February 2011 and an addendum medical opinion furnished in September 2011 may have been provided without the benefit of the examiner's review of all of the Veteran's existing VA treatment records.  Therefore, at present, the Board cannot fairly evaluate the Veteran's service connection knee claim.  On remand, the RO/AMC shall ascertain whether the February 2011 and September 2011 VA knee examiner had the benefit of reviewing any post-February 2007 VA treatment records and then take any necessary development action, including providing the Veteran with another VA examination or medical opinion, as necessary.  

Concerning the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to a personal assault trauma, the Board notes that two February 2011 reports of contact found in the claims file indicated that the Veteran telephoned to update his then current mailing address (on [redacted] in [redacted], Florida), and then telephoned to postpone the VA mental examination scheduled for March 2011 because he had a transportation problem.  According to the March 2011 report of contact by telephone, the Veteran requested that this VA mental examination be rescheduled.  The Board notes that a different address for the Veteran appears on this March 2011 form (on [redacted] in [redacted], Florida).  No explanation is found in the claims file on whether the Veteran had moved again or if the change of address noted the month before was no longer effective.  

Subsequently, information in the claims file shows that the Veteran failed to appear for his VA mental examination rescheduled for a date in September 2011.  The claims file does not contain copies of any notice sent to the Veteran regarding the rescheduled September 2011 VA examination or returned as undeliverable by the post office.  The Board is unable to determine which address VA utilized when it attempted to notify the Veteran of the rescheduled examination.  The Veteran claims that he never received any notice of a rescheduled VA examination.  

When a veteran, without good cause, fails to report for a scheduled VA examination, VA is not obligated to attempt to provide another.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the veteran or death of an immediate family member.  Id.  

Here, the Veteran's representative claimed in briefs submitted in April 2012 and May 2012 that the Veteran had never been notified of the VA mental examination rescheduled for September 2011 and that he should be rescheduled after proper notification.  Moreover, the Veteran indicated in his April 2012 signed statement that he wanted his examination rescheduled.  In a May 2012 handwritten statement the Veteran also indicated his current address (on [redacted] in [redacted], Florida) for the past year.  He explained that he had updated this personal information with the VA hospital in Bay Pines and assumed notifying the VA hospital would make the VA regional office also aware of his change of address.  The Board notes that this most recent change of address for the Veteran was not yet updated on the Veterans Appeals Control and Locater System (VACOLS) in mid-May 2012.  Instead, the [redacted] address on [redacted] appeared in VACOLS.  

Even though the Veteran apparently failed to inform the VA regional office of his last change of address, he did so notify the VA hospital, apparently about a year ago, and assumed this was sufficient for purposes of his VA appeal.  The Board notes that the Veteran had earlier updated his address with the VA regional office in February 2011 and then telephoned to postpone his VA mental examination scheduled in March 2011 because of transportation problems.  Since the Board's February 2011 remand he has consistently requested the rescheduling of his VA mental examination when he was notified of the examination and could not attend.  Therefore, after examining the existing record and the statements of the Veteran and his representative, the Board finds that the Veteran has shown good cause for his failure to appear at the September 2011 VA mental examination and a new examination of his claimed psychiatric disorder claim should be scheduled.  See 38 C.F.R. § 3.655(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his right knee and for any acquired psychiatric disorders, including his claimed PTSD.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Bay Pines VA Healthcare System, for the period since February 2007.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, the RO/AMC shall assess whether the examiner who provided the February 2011 VA knee examination and the September 2011 addendum medical opinion had the benefit of reviewing any post-February 2007 VA treatment records related to the Veteran's right knee.  After making this determination, the RO/AMC shall take such development action, including the provision of another VA examination or medical opinion, as necessary.  

3.  The RO/AMC also shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of any claimed psychiatric disorder, to include PTSD.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify and discuss important medical and lay evidence gleaned therefrom, in an examination report.  The examiner then shall describe and discuss the Veteran's psychiatric symptomatology.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner shall opine as to whether the Veteran suffers from a psychiatric disorder, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that such psychiatric disorder is etiologically related to service.  

To the extent that the psychiatric disorder is diagnosed as PTSD, the examiner shall consider the Veteran's claimed in-service assault, described in the February 2011 Board remand, when a soldier threw chairs at him.  The examiner is asked to assess whether it is at least as likely as not that this claimed in-service stressor is: (1) adequate to support the Veteran's diagnosis of PTSD; and (2) related to his symptoms.  

If, and only if, the examiner does not diagnose PTSD, the examiner shall explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner shall then identify and diagnose any currently manifested psychiatric disorder, other than PTSD, and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's active duty service.  

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Thereafter, the RO/AMC will readjudicate the Veteran's claims for service connection for a right knee disability and for an acquired psychiatric disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



